816 F.2d 671Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Sonny BOSTIC, Petitioner-Appellant,v.Donald STEPHENS;  Lacy H. Thornburg, The Attorney General ofthe State of North Carolina, Respondents-Appellees.
No. 86-7370.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1987.Decided April 3, 1987.

Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Charles Sonny Bostic, appellant pro se.
Barry Steven McNeill, Assistant Attorney General, for appellees.
PER CURIAM:


1
Charles S. Bostic seeks leave to proceed in forma pauperis on this appeal from the district court's summary dismissal and denial of reconsideration in his civil action brought under 28 U.S.C. Sec. 2254 and 42 U.S.C. Secs. 1983, 1985 and 1986.  Bostic has challenged the district court's rulings in the same civil action by way of mandamus.  In In re Bostic, No. 86-8030 (4th Cir., Feb. 3, 1987) (unpublished), we found that Bostic's objections to the district court's rulings afforded no basis for mandamus jurisdiction but that documents filed by Bostic within the appeal period afforded an adequate basis for the exercise of appellate review.  We accordingly reviewed Bostic's challenges to the district court's rulings;  we found his contentions to be without merit.  Upon consideration of the arguments presented by Bostic in this appeal, we continue to find no error in the district court's disposition of this matter.


2
We therefore deny leave to proceed in forma pauperis and dismiss the appeal.  Bostic's request for release on bond is denied.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
DISMISSED.